t c memo united_states tax_court william o harrison jr and cathy l harrison petitioners v commissioner of internal revenue respondent docket no filed date robert g wheeler for petitioners franklin r hise for respondent memorandum findings_of_fact and opinion whalen judge respondent determined the following deficiencies in and additions to petitioners' federal_income_tax year deficiency addition_to_tax sec_6651 dollar_figure dollar_figure big_number big_number big_number big_number unless stated otherwise all section references are to the internal_revenue_code as in effect for the years in issue after concessions the issue for decision is whether petitioners are liable for additions to tax under sec_6651 for failure_to_file timely income_tax returns for and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioners are husband and wife who filed joint individual income_tax returns for and at the time the petition was filed in this case petitioners resided in corpus christi texas in this opinion references to petitioner are to mr william o harrison jr petitioner received a bachelor's degree in from texas christian university where he majored in history he received a law degree in from the university of texas law school where among other courses he took a tax course and a required course in legal accounting after graduating from law school petitioner was employed from through by a law firm in corpus christi texas he then practiced law for several years as a sole practitioner before he formed a law firm in corpus christi in he worked at that firm until it dissolved in petitioner served as an elected representative in the texas house of representatives from through and again from through in petitioner moved to houston where he joined perdue brandon blair fielder at that law firm he devoted great effort to obtaining contracts with state and local governments for the collection of delinquent tax accounts several months after petitioner's arrival the firm dissolved in petitioner participated in the formation of blair williams harrison at the end of the year that firm combined with another firm to form heard goggan blair williams harrison hereinafter referred to as the houston firm petitioner held a one-ninth interest in the houston firm petitioner was successful on behalf of the firm in obtaining a number of lucrative contracts with municipal governments for the collection of delinquent tax accounts in petitioner became concerned about the manner in which the firm was being managed he withdrew from the firm in date and commenced negotiations with the firm to value his interest therein including the govern- ment contracts that he had originated in date petitioner filed suit against the firm on date petitioner and the firm resolved their dispute under the settlement the firm agreed to pay petitioner percent of the gross_income realized by the firm during the years through the firm also paid petitioner dollar_figure in date after petitioner withdrew from the houston firm he returned to corpus christi to engage in the practice of law as a sole practitioner during petitioner made expenditures of approximately dollar_figure with respect to his law practice in corpus christi of which approximately dollar_figure were for furniture and leasehold improvements other businesses from through petitioner held an investment in a cattle feeding business in oklahoma that was operated by mr sam gilmore the business earned_income or incurred loss from the purchase and sale of cattle petitioner was not directly involved in managing the business he relied on mr gilmore to decide which cattle to purchase how much to feed them and when to sell them mr gilmore operated the business through a bank line of credit petitioner had met mr gilmore through a partner at the houston firm mr les williams the record does not document the amount of income or loss petitioner realized during the years through from his investment in the cattle feeding business the schedule f filed with petitioners' return reports net farm profit of dollar_figure from the cattle feeding business during the period through petitioner was involved in a number of other businesses in he started cooper's alley a restaurant and bar cooper's alley operated restaurants in corpus christi texas and in port arkansas arkansas it incurred losses and ceased business in date in petitioner and mr hank parkinson started compuprint inc and parkinson associates those entities ceased business in when mr parkinson died petitioner was also engaged in another restaurant lighthouse restaurant in corpus christi a real_estate business called t-head marina which owned the real_estate for the restaurant and a partnership bayview i finally throughout the period in issue petitioner owned a one-third interest in a family_partnership harrison harrison harrison that partnership owned a furniture store a funeral home an automobile dealership and it engaged in ranching petitioner's books_and_records ms lynn cates was petitioner's bookkeeper from through the years in issue she worked in an office that petitioner maintained during the years in issue in corpus christi ms cates used a journal bookkeeping system referred to as the one write system to record petitioner's cash disbursements and deposits all of the checks in petitioner's checkbook were made with a carbon backing so that anything written on a check was automatically copied into a journal ms cates reconciled the entries in the journal with petitioner's bank account each month in she established a general ledger system which she used in addition to the one write system ms cates had no bookkeeping experience when she started working for petitioner in she received some initial training from petitioner's previous bookkeeper and some additional training from ms elizabeth ruble a certified_public_accountant who was involved in the preparation of petitioners' and returns as further described below ms cates took a basic accounting class and a computer accounting class in petitioners' accountants since when petitioner graduated from law school he has retained certified public accountants to prepare his individual income_tax returns from through the years at issue petitioners have retained mr gary whittington a certified_public_accountant to prepare their individual income_tax returns and the returns of some of the businesses with which petitioner was involved petitioners' personal returns for through the years in issue were prepared by mr whittington and ms elizabeth ruble whom mr whittington employed as mentioned above ms ruble is a certified_public_accountant who began working closely with ms cates soon after ms cates was employed by petitioner the preparation of each of petitioners' individual returns followed a similar pattern typically ms ruble would contact ms cates in march or early april to determine whether petitioners had sufficient information to file a return for the prior calendar_year by april 15th or whether it would be necessary to file application_for an extension of the filing deadline if as was often the case an extension was necessary ms ruble would work with ms cates to estimate petitioners' tax_liability for the year typically they would discuss by telephone the changes to the taxable_income reported on petitioners' last tax_return that were necessary to estimate petitioners' taxable_income for the calendar_year under review during these discussions ms ruble would review petitioners' last tax_return and ms cates would review petitioners' books_and_records and other tax information ms ruble would make an adding machine tape that showed the additions to and subtractions from the taxable_income reported on petitioners' last tax_return the total on the tape was petitioners' estimated taxable_income for the calendar_year under review during the years in issue mr whittington's office had a policy concerning the manner in which forms application_for automatic_extension of time to file u s individual_income_tax_return were to be completed if a client had no taxable_income for the year in that event the accountants in mr whittington's office would enter the amount of any income_tax withheld plus any estimated_tax payments on the form_4868 on the line provided for the taxpayer's total_tax liability and they would show a balance due of zero rather than a negative_amount petitioners' joint_return for petitioners filed a joint federal_income_tax return for on form_1040 they paid dollar_figure with the return consisting of dollar_figure in tax and a penalty of dollar_figure for underpayment of estimated_tax on the schedule e supplemental income schedule filed with the return petitioners reported receiving dollar_figure in nonpassive_income from the houston firm on the schedule f farm income and expenses filed with the return petitioners reported a net farm profit of dollar_figure from the cattle feeding operation petitioners' joint_return for in date mr whittington and ms ruble prepared and filed on petitioners' behalf a form_4868 requesting an automatic_extension of time to file petitioners' return the form_4868 states that petitioners' total income_tax_liability for is dollar_figure that they had federal_income_tax withheld for the year of dollar_figure and that they had a balance due of zero the form_w-2 wage and tax statement for petitioner's wife reports dollar_figure in federal_income_tax withheld petitioners' accountants estimated that petitioners would incur a loss for and pursuant to their office policy they entered the amount of income_tax withheld from mrs harrison's salary as petitioners' total_tax liability for in estimating petitioners' income for petitioners' accountants took into account mr harrison's share of partnership income from the houston firm petitioner ms cates and ms ruble all attempted to contact mr greg dewinney the c p a for the houston firm prior to date in order to obtain information about mr harrison's income from the firm for but they were unsuccessful petitioners' accountants knew that mr harrison had finally withdrawn from the firm in early date and that he had reported income from the firm for the prior year of approximately dollar_figure accordingly they estimated that he would realize approximately dollar_figure from the firm for the first months of before his withdrawal from the firm ie dollar_figure x 12ths subsequently petitioners received a schedule_k-1 partner's share of income credits deductions etc from the houston firm in a letter from the firm dated date the schedule_k-1 reports that mr harrison's income from the firm for is dollar_figure petitioners and their accountants were surprised that the income was so high approximately dollar_figure more than the accountants had estimated in estimating petitioners' taxable_income for petitioners' accountants also took into account the income from mr harrison's interest in the cattle feeding business described above petitioner ms cates and ms ruble all attempted to contact mr gilmore prior to date in order to obtain information about mr harrison's income from the cattle feeding business for but they were unsuccessful petitioners' accountants estimated that mr harrison had realized a loss from this business for this was based upon the fact that losses had been realized in prior years and upon a letter written by mr gilmore to mr harrison in date in that letter mr gilmore stated that the operations of the business during fall of and spring of had not gone well and that mr harrison's letter_of_credit had been exhausted and he needed to pay approximately dollar_figure to replenish the letter_of_credit based upon that letter petitioners and their accountants believed that the operating results for would show a loss in july or date petitioners received a statement referred to as the w o harrison income statement cash_basis that reports the following income and expenses from the cattle feeding business for income sale of cattle cost of cattle sold dollar_figure dollar_figure dollar_figure expenses interest leadership banks ralph grounds futures loss feed expense dollar_figure dollar_figure dollar_figure dollar_figure total expenses taxable_income dollar_figure dollar_figure petitioners and their accountants were surprised by the amount of income shown on this statement petitioner's participation in this business came to an end at the close of in date petitioners' accountants filed on their behalf form_2688 application_for additional extension of time to file u s individual_income_tax_return requesting an additional extension of time to file petitioners' return the form_2688 gives the following reason why the extension was needed t he taxpayer's c p a has currently been experiencing an extremely heavy workload although additional staff have been employed they have been unable to complete all returns on or about date petitioners filed their joint individual_income_tax_return for on form_1040 u s individual_income_tax_return they paid dollar_figure with the return this amount consists of total_tax of dollar_figure less federal_income_tax withheld of dollar_figure plus a penalty for underpayment of estimated_tax reported on form_2210 underpayment_of_estimated_tax_by_individuals and fiduciaries in the amount of dollar_figure on the schedule e supplemental income schedule filed with their return petitioners reported net_income from the houston firm in the amount of dollar_figure consisting of the income reported on the schedule_k-1 sent by the firm to mr harrison dollar_figure less aggregate expenses of dollar_figure on the schedule f farm income and expenses filed with their return petitioners reported net farm profit of dollar_figure from the cattle feeding business petitioners' return included a form_6252 installment_sale income and a form_8308 report of a sale_or_exchange of certain partnership interests these forms state that a sale of mr harrison's partnership_interest in the houston firm took place on date for an estimated selling_price of dollar_figure form_6252 also reports a cost or other basis in the partnership_interest of dollar_figure petitioners did not report the dollar_figure payment that mr harrison received in from the partnership they treated this payment as a loan rather than as income petitioners' joint_return for in date mr whittington and ms ruble prepared and filed on petitioners' behalf a form_4868 requesting an automatic_extension of time to file petitioners' return the form_4868 states that petitioners' total income_tax_liability for is dollar_figure that they had federal_income_tax withheld for the year of dollar_figure and they had a balance due of zero the form_w-2 wage and tax statement issued to petitioner's wife for by her employer reports dollar_figure in federal_income_tax withheld and respondent's records show a payment in the same amount the record of this case does not explain why dollar_figure rather than dollar_figure was entered on form_4868 in computing petitioners' estimated_tax liability for petitioners' accountants mr whittington and ms ruble followed the practice that they had established in prior years ms ruble contacted ms cates in march or early date and they discussed the changes to petitioners' taxable_income for that were necessary to estimate petitioners' taxable_income for during this discussion ms ruble reviewed petitioners' return and ms cates reviewed petitioners' books records and other tax information they identified a number of changes that were necessary in estimating petitioners' taxable_income these included subtracting the profit reported for from the cattle feeding business to reflect the fact that mr harrison had disposed of his investment in the business during subtracting the income reported from the houston firm to reflect mr harrison's withdrawal from the firm in adding payments attributable to the sale of mr harrison's interest in the houston firm as offset by a carryover of capital losses from the termination of cooper's alley restaurant and subtracting the expenses_incurred by mr harrison in connection with his law firm in corpus christi in discussing the last item by telephone ms cates told ms ruble that the total expenditures_for mr harrison's corpus christi law firm as reflected in her journal amounted to approximately dollar_figure ms ruble used this amount in computing petitioners' estimated_tax liability she did not discuss with ms cates the composition of the amounts in that total and she failed to take into account the fact that a substantial portion of that total consisted of capital expenditures including dollar_figure for leasehold improvements dollar_figure for reception room furniture and dollar_figure for office furniture that were not fully deductible in in date petitioners' accountants filed on their behalf a form_2688 application_for additional extension of time to file u s individual_income_tax_return requesting an additional extension of time to file petitioners' return the form_2688 states that the extension is needed because petitioners' accountant has an extremely heavy workload and has been unable to complete the return on or about date petitioners filed a joint individual_income_tax_return for on form_1040 they paid dollar_figure with the return this amount consists of a total_tax of dollar_figure less federal_income_tax withheld of dollar_figure plus a penalty for the underpayment of estimated_tax of dollar_figure and a penalty and interest for late payment in the aggregate amount of dollar_figure on the schedule c profit or loss from business filed with their return petitioners reported a net_loss of dollar_figure from mr harrison's law practice in corpus christi they reported gross_income of dollar_figure and total expenses of dollar_figure from this business including depreciation of dollar_figure included among the assets on which depreciation is claimed are expenditures during for furniture in the aggregate amount of dollar_figure and leasehold improvements of dollar_figure on a form_6252 installment_sale income filed with their return petitioners reported that they had received dollar_figure from the sale of mr harrison's interest in the houston firm of which dollar_figure percent or dollar_figure was long-term_capital_gain from an installment_sale petitioners' joint_return for in date petitioners' accountant filed on their behalf a form_4868 requesting an automatic_extension of time to file petitioners' return the form_4868 states that petitioners' total income_tax_liability for is dollar_figure that they had federal_income_tax withheld for the year of dollar_figure that they had a balance due of zero the form_w-2 wage and tax statement for petitioner's wife for lists dollar_figure in federal_income_tax withheld in date petitioners' accountants filed on their behalf a form_2688 requesting an additional extension of time to file petitioners' return the form_2688 states that petitioners' accountant was overworked and was unable to complete petitioners' return on or about date petitioners filed a joint individual_income_tax_return for on form_1040 they paid dollar_figure with the return this amount consists of total_tax of dollar_figure less the federal_income_tax withheld of dollar_figure plus a penalty for underpayment of estimated_tax of dollar_figure on the schedule c profit or loss from business filed with the return petitioners reported gross_income of dollar_figure total expenses of dollar_figure and a loss of dollar_figure from mr harrison's law practice in corpus christi petitioners also reported on schedule e supplemental income and loss a loss of dollar_figure from w o harrison p c an s_corporation on form_6252 installment_sale income petitioners reported that they had received dollar_figure from the sale of mr harrison's interest in the houston firm of which dollar_figure percent or dollar_figure was long- term capital_gain from an installment_sale the following schedule deals with petitioners' returns for the years through it shows the filing_date of each return the total_tax shown on each return the amount of tax interest and penalty paid with each return and the amount of tax paid on or before april 15th of the following year year return filed total_tax per return amount_paid with return amount_paid prior to dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number -0- dollar_figure -0- big_number big_number big_number big_number -0- notice_of_deficiency respondent issued a notice_of_deficiency to petitioners with respect to their and returns among the other adjustments made in the notice respondent determined that the payment of dollar_figure petitioner received from the houston firm in was not a loan as petitioners claimed and should have been included in petitioners' income as ordinary_income less petitioner's basis of dollar_figure ie net ordinary_income of dollar_figure respondent also determined that the payments of dollar_figure and dollar_figure petitioner received in and respectively from the houston firm are ordinary_income rather than capital_gain as reported by petitioners on their tax returns respondent also determined that petitioners are liable for the addition_to_tax under sec_6651 for failure to timely file their and returns respondent determined that the extension of time to file each of petitioners' tax returns for and was invalid because in filing form_4868 for each of those years petitioners did not properly estimate their correct_tax the notice_of_deficiency describes this determination as follows since your income_tax returns for and were not filed within the time prescribed by law and it is determined that the extensions you filed were invalid since you did not properly estimate your correct_tax percent of the total underpayment_of_tax is added as provided by sec_6651 of the internal_revenue_code prior to trial the parties stipulated to reduced tax deficiencies and additions to tax for and the revised deficiencies and additions to tax for those years are as follows year revised deficiency additions to tax sec_6651 revised dollar_figure big_number dollar_figure big_number with respect to the parties stipulated that there was an overassessment of tax of dollar_figure and an overassessment of the addition_to_tax of dollar_figure set out below is a summary to the adjustments made by respondent in the notice_of_deficiency and the adjustments agreed to by the parties summary of income_tax changes by notice_of_deficiency and agreed computation of deficiencies adjustments to income-- notice_of_deficiency years ending a agreed item--adjustment to income from the houston firm b schedule f income cattle feeding business c schedule f expenses cattle feeding business dollar_figure big_number big_number d schedule e passive_activity_loss loss from condominiums big_number dollar_figure dollar_figure e income payments by the houston firm of partnership_interest f whipsaw adjustment to income related to income from the houston firm g partnership expense claimed as offset to petitioner's income from the houston firm h other gains and losses from sale of airplane i constructive_dividend life_insurance_proceeds j schedule c expenses disallowed expenses attributable to corpus christi office k schedule_k-1 1120s flow-through disallowed expenses from professional_corporation l capital_gains_and_losses disallowed capital_loss_carryover and losses claimed for worthless_stock in cooper's alley compuprint and disallowed capital_gains claimed for sale of partnership_interest in the houston firm big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number m itemized_deductions big_number big_number big_number total adjustments per notice_of_deficiency big_number big_number big_number taxable_income per return big_number big_number big_number adjusted_taxable_income per notice_of_deficiency big_number big_number big_number adjustments to income--agreed computation of deficiencies a income various capital losses from cooper's alley compuprint allowed big_number big_number big_number b partnership expenses big_number c constructive_dividend d schedule c expenses e schedule_k-1 1120s flow-through big_number big_number big_number big_number f capital_gains_and_losses -- -- -- g itemized_deductions big_number big_number big_number total adjustments per agreed computation total taxable_income as revised opinion big_number big_number big_number big_number big_number big_number the addition_to_tax under sec_6651 applies in the case of a failure_to_file any return on the date prescribed therefor determined with regard to any extension of time for filing sec_6651 as stated above petitioners' liability for the additions under sec_6651 that were determined by respondent for and turns on whether petitioners' accountants properly estimated petitioners' tax_liability on the forms application_for automatic_extension of time to file u s individual_income_tax_return that were filed for those years see sec_1_6081-4 income_tax regs if petitioners' tax_liability was not properly estimated then the extensions of time to file are invalid and petitioners' returns are delinquent 92_tc_899 in that event petitioners are liable for the addition_to_tax under sec_6651 unless they establish that the failure_to_file their returns by the date prescribed by law is due to reasonable_cause and not due to willful neglect id pincite generally individuals who compute their federal_income_tax on the basis of the calendar_year are required to file their return on or before april 15th following the close of such year sec_6072 the secretary_of_the_treasury or_his_delegate may grant a reasonable extension of time for filing a return sec_6081 regulations promulgated pursuant to that authority state that individual taxpayers may obtain an automatic 4-month extension of time to file their return sec_1_6081-4 income_tax regs in order to do so the taxpayer must prepare and sign a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return and file the form with the appropriate internal revenue_officer on or before the due_date prescribed for filing the taxpayer's income_tax return sec_1_6081-4 and income_tax regs sec_1_6081-4 income_tax regs as in effect during the years in issue provided that such application_for extension must show the full amount properly estimated as tax for such taxpayer for such taxable_year and such application must be accompanied by the full remittance of the amount properly estimated as tax which is unpaid as of the date prescribed for the filing of the return a taxpayer will be treated as having properly estimated his tax_liability within the meaning of sec_1_6081-4 income_tax regs quoted above when he makes a bona_fide and reasonable estimate of his tax_liability based on the information available to him at the time he makes his request for an extension crocker v commissioner supra pincite as a prerequisite for this treatment however the taxpayer must make a bona_fide and reasonable attempt to locate gather and consult informa- tion which will enable him to make a proper estimate of his tax_liability crocker v commissioner supra as stated in sec_1_6081-4 income_tax regs quoted above the granting of an automatic_extension of time within which a taxpayer may file an income_tax return does not operate to extend the time for payment of any_tax due on such return see crocker v commissioner supra pincite sec_1_6081-4 income_tax regs a taxpayer who computes his taxes on a calendar_year basis must pay his taxes by the 15th of april following the close of such calendar_year regardless of whether he has been granted an extension of time to file his return sec_6151 a in this case petitioners ask the court to find that the estimates of their tax_liability made by their accountants on the forms filed for and were proper according to petitioners they made a bona_fide and reasonable estimate of their tax_liability based upon the information available to petitioners at the time of the making of the extension requests petitioners also assert that their accountants made a bona_fide and reasonable attempt to locate gather and consult information which would enable them to make a reasonable estimate in the case of their tax_liability petitioners note that neither the schedule_k-1 from the houston firm nor the income statement from the cattle feeding business was available until july or date after the form_4868 was filed in date and petitioners argue that the estimates of their income from those activities were reasonable furthermore petitioners contend that mr harrison and their accountants made reasonable attempts to obtain accurate information from both the houston firm and the cattle feeding business before the form_4868 for was filed in the case of their tax_liability petitioners argue that their accountants also made a reasonable estimate of their tax_liability based upon available information and that they made a reasonable attempt to obtain accurate information they argue that ms ruble's oversight regarding capitalization of leasehold improve- ments which caused the estimate to be understated should not cause the estimate to be considered improper alternatively petitioners argue if the court finds that proper estimates were not made for or then the court should find that the additions to tax under sec_6651 determined by respondent are not applicable because petitioners' failure to timely file was due to reasonable_cause and not due to willful neglect petitioners argue that they relied upon their accountants ms cates ms ruble and mr whittington to prepare proper estimates so as to cause the tax returns to be filed on time and a ny failure of petitioners to file tax returns on time would have been the result of the failure of their accountants to make a proper estimate respondent contends that the forms filed by petitioners for the years and were invalid because petitioners failed to estimate properly their tax_liability as required by sec_1_6081-4 income_tax regs respondent points out that petitioners' forms for and estimated their tax_liability to be dollar_figure and dollar_figure respectively whereas petitioners paid dollar_figure and dollar_figure with their and returns respectively respondent also notes that the parties have agreed that petitioners' corrected income_tax liabilities for and are dollar_figure and dollar_figure respectively respondent contends that petitioners have a history of failing to make proper estimates of their federal tax_liability according to respondent f or each of the years through petitioners filed both form_4868 and form_2688 extension agreements and f or each of these years petitioners paid percent of their federal_income_tax liability with their filed return in october respondent asserts that petitioners' allegations that their estimates for the years in issue were reasonable are not supported by any evidence to find otherwise according to respondent the court would have to disregard petitioners' past conduct in filing extensions and failing to make proper estimated_tax payments and the court would have to accept the unsupported testimony of petitioners and their representatives finally respondent argues that petitioners cannot avoid the delinquency addition by claiming reasonable reliance on their accountants according to respondent petitioners have not shown 'that the advisor had sufficient knowledge of the taxpayer's relevant financial circumstances to make an informed decision ' quoting stovall v commissioner tcmemo_1983_450 affd 762_f2d_891 11th cir respondent's position in this case places great emphasis on the past history of petitioners' failure to make proper estimates of federal tax_liability however troubling we find that history to be we are mindful of our opinion in 92_tc_899 which states that a mere comparison of estimated_tax liabilities with true tax_liabilities will not reveal whether petitioners' estimates were 'proper ' in that case we continued with the following an estimate is no more than that it is a valuing or rating by the mind without actually measuring weighing or the like a rough or approximate calculation only black's law dictionary 5th ed to require exactitude in the estimation called for under sec_1_6081-4 income_tax regs would be unreasonable the taxpayer would have no need for an extension of time within which to file his return if he could determine his true tax_liability at the time he submits the form_4868 the mere fact that petitioners underestimated their and tax_liabilities standing alone does not cause their applications to be invalid and the auto- matic extensions to be void see hudspeth v commissioner tcmemo_1985_628 id pincite see also arnaiz v commissioner tcmemo_1992_729 the mere fact that petitioners in fact underestimated their tax finally shown to be due does not mean that they did not properly estimate their tax the standard is whether they made a 'bona fide and reasonable attempt' to secure information necessary to make a 'bona fide' and reasonable estimate' of their tax_liabilities crocker v commissioner supra pincite respondent's position that petitioners' allegations are not supported by any evidence disregards the evidence advanced by petitioners consisting of mr harrison's testimony the testimony of his bookkeeper ms cates and the testimony of the certified public accountants mr whittington and ms ruble whom petitioners retained to prepare and submit their income_tax returns we found the testimony of petitioners' witnesses to be credible and decline respondent's invitation to dismiss it as simply the unsupported self-serving testimony of petitioners in this regard we note that as of the time of trial ms ruble had no ongoing business or other connection with petitioners or her former employer mr whittington the problem with petitioners' evidence however is that it does not go far enough petitioners have shown that for the year after making reasonable inquiry of petitioner's former law firm and petitioner's cattle feeding business petitioners' accountants estimated petitioners' income from those activities according to petitioners these two items alone accounted for more than the difference between the amount of tax shown due on the return and the amount of tax estimated on form_4868 for in effect petitioners have limited their case to showing the reasonableness of their estimated_tax liability for dollar_figure as compared to the total_tax of dollar_figure reported on their return petitioners have not addressed the adjustments determined in the notice_of_deficiency as revised by the agreed computation of the deficiency on the basis of which their total_tax liability is dollar_figure or dollar_figure more than the tax reported on their return nor have petitioners shown any reason to conclude that it is unnecessary to evaluate the reasonableness of petitioners' estimate for in terms of their full tax_liability what crocker v commissioner supra pincite referred to as the taxpayer's true tax_liability as a result petitioners have not established the reasonableness of the estimate made on petitioners' behalf on form_4868 for accordingly we find that petitioners have not met their burden of disproving respondent's determination that the form_4868 for was void and that petitioners failed to make a timely return for similarly petitioners' evidence for shows that in computing petitioners' estimated_tax liability ms ruble assumed that all of the amounts classified by ms cates as office expenses for petitioners' corpus christi law office were fully deductible whereas that total included approximately dollar_figure of capital expenditures according to petitioners that classification difference capitalized vs deductible leasehold improvements accounted for the difference in tax_liability between the amount estimated and that shown due on the return as was true in the case of petitioners have limited their case to showing the reasonableness of their estimated_tax liability for dollar_figure as compared to total_tax of dollar_figure reported on their return petitioners have not addressed the adjustments determined in the notice_of_deficiency as revised by the agreed computation of the deficiency on the basis of which their total_tax liability is dollar_figure or dollar_figure more than the tax reported on their return nor have petitioners shown any reason to conclude that it is unnecessary to evaluate the reasonableness of petitioners' estimate for in terms of their true tax_liability as a result petitioners have not established the reasonableness of the estimate made on petitioners' behalf on form_4868 for accordingly we find that petitioners have not met their burden of disproving respondent's determination that form_4968 for was void and that petitioners failed to make a timely return for this brings us to petitioners' alternative contention that even if we find that petitioners failed to file timely returns we should nevertheless find that the additions to tax under sec_6651 as determined by respondent are not applicable because petitioners' failure to timely file was due to reasonable_cause and not due to willful neglect in this regard petitioners assert that they relied upon their accountants to compute their estimated_tax liability for each of the subject years respondent asks the court to reject this contention and suggests that petitioners failed to supply their accountants with complete and accurate records from which to make a reasonable estimate of their tax_liability as a preliminary matter we note that there is no evidence in the record of this case that petitioners' failure_to_file timely returns for and resulted from willful neglect in the sense of a conscious intentional failure or reckless indifference 469_us_241 thus this issue turns on whether there was reasonable_cause within the meaning of sec_6651 for petitioners' failure_to_file timely returns for and according to sec_301_6651-1 proced admin regs reasonable_cause is found if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time see generally 860_f2d_1235 5th cir affg tcmemo_1987_391 the late filing in this case was not due to the failure by petitioner's accountants to ascertain the correct deadline for filing petitioners' and returns or to the accountants' failure_to_file the subject returns through oversight if it were petitioners could not escape the application of sec_6651 by claiming reliance on their accountants see united_states v boyle supra pincite 979_f2d_66 5th cir affg per curiam tcmemo_1991_ 920_f2d_301 5th cir for example in united_states v boyle supra the executor of an estate argued that reliance on an attorney was reasonable_cause for failure to meet the filing deadline for an estate_tax_return the court stated that it was not reasonable for the executor to assume that the attorney would comply with the statute united_states v boyle supra pincite the supreme court held the failure to make a timely filing of a tax_return is not excused by the taxpayer's reliance on an agent and such reliance is not 'reasonable cause' for a late filing under sec_6651 united_states v boyle supra pincite in its opinion the supreme court made it clear that the case before it was not one in which a taxpayer has relied on the erroneous advice of counsel concerning a question of law such as the advice of an accountant or attorney that it was unnecessary to file a return id pincite in this case petitioners and their accountants did more than the executor and his lawyer in united_states v boyle supra in this case petitioners' accountants prepared forms including the accountants' computation of petitioners' estimated_tax liability and filed the forms on petitioners' behalf before the filing deadline the filing of each of these forms on which petitioners' accountants had estimated petitioners' tax_liability for the year constituted the advice of petitioners' accountants not only as to petitioners' estimated_tax liability but also as to petitioners' filing obligations this is the type of substantive advice of an accountant as to which it is reasonable for a taxpayer to rely id pincite the late filing in this case was not due to an oversight or inattention on the part of petitioners or their accountants it was due to the advice of petitioners' accountants that petitioners' tax_liability was properly estimated on the forms filed for and and that they had validly claimed an automatic_extension to file the return for each year this advice on which petitioners relied constitutes reasonable_cause for petitioners' failure_to_file timely returns see 204_f2d_19 7th cir affg a memorandum opinion of this court 198_f2d_558 5th cir affg in part and revg in part a memorandum opinion of this court 178_f2d_769 2d cir modifying 12_tc_735 166_f2d_601 d c cir furman v commissioner tcmemo_1998_ the only argument made by respondent regarding petitioners' reliance on their accountants is the following petitioners cannot simply lay the blame on accountants or bookkeepers for failing to obtain the information necessary to make a proper estimate it is the taxpayer's obligation to supply his or her accountant with complete and accurate records from which to make a reasonable estimate of the tax_liability boatman v commissioner tcmemo_1995_356 citing 49_tc_200 aff'd 410_f2d_302 6th cir neither can petitioners avoid the sec_6651 a penalty by attempting to lay the blame on a representative for failing to timely file a return to demonstrate reasonable reliance it must be shown that the advisor had sufficient knowledge of the taxpayer's relevant financial circumstances to make an informed decision stovall v commissioner tcmemo_1983_450 citing 58_tc_1062 and railroad realty co v commissioner 25_tc_458 we find no support in the record for respondent's argument petitioners' accountants had a longstanding relationship with petitioners and a close working relationship with petitioners' bookkeeper ms cates there is no evidence that petitioners or their bookkeeper withheld any information from their accountants based on the foregoing and concessions of the parties decision will be entered under rule
